El Juez Presidejxtte Señor del Toro,
emitió la opinión del tribunal.
Mercedes Vázquez, alegando estar casada con Agapito Morales y separada de su esposo por abandono del mismo desde hacía varios años, demandó a la Porto Eico Bailway, Light & Power Co. en reclamación de daños y perjuicios por ella sufridos a consecuencia de cierto accidente ocurrido en uno de los carros de la demandada que le ocasionó una he-rida y varias contusiones y le obligó a guardar cama, a perder de ganar y a pagar honorarios de médico y dentista.
La demandada alegó por vía de excepción previa que la demanda no aducía hechos suficientes para determinar una causa de acción a favor de la demandante y que la deman-dante no tenía capacidad legal para demandar en este caso.
Discutidas dichas excepciones la corte las declaró con lu-gar y dictó sentencia desestimando la demanda. T contra esa sentencia es que se ha interpuesto el presente recurso de apelación.
Para resolver debidamente el recurso, dos son en verdad las únicas cuestiones que es necesario estudiar, a saber: 1, si son gananciales o privativos los bienes que se obtienen cons-tante el matrimonio a virtud de daños personales ocasiona-dos a uno de los cónyuges, y 2, si aún en el caso de que sean gananciales, puede reclamarlos por sí sola la esposa cuando se encuentra separada del marido por abandono de éste.
La primera cuestión quedó resuelta en el sentido de que los bienes de que se trata son gananciales en el caso de Vázquez v. Valdés, 28 D.P.R. 467. Hablando por la corte el Juez Asociado Sr. Wolf se expresó así:
"Esta fué una acción establecida por daños personales ocasiona-dos a la esposa. De acuerdo con las varias disposiciones del Código *64Civil los daños que se causan a una persona establecen la obligación de repararlos en la persona que los causa. Es una obligación o de-recho que se crea y si el daño se ocasiona a una mujer casada surge entonces la cuestión de a quién pertenece esa obligación o derecho.
“En el caso ante nosotros existe una sociedad conyugal compuesta del marido y la mujer. El daño a la esposa no ha sido definido en Puerto Rico como perteneciente a sus bienes propios aunque en los últimos años tal parece ser la ley en Louisiana. De modo que nos regulamos por los preceptos generales del Código Civil. El artículo 1314 define lo que son bienes propios de cada uno de los cónyuges y en dicho artículo no se incluye el derecho de acción por daños y perjuicios. Los artículos 1316 y 1322 prescriben lo siguiente:
“ ‘Artículo 1316. — Son bienes- gananciales:
“ ‘1. Los adquiridos pór título oneroso durante el matrimonio a costa del caudal común, bien se haga la adquisición para la comuni-dad bien para uno solo de los esposos.
“ ‘2. Los obtenidos por la industria, sueldo o trabajo de los cón-yuges o de cualquiera de ellos.
“ ‘3. Los frutos, rentas o intereses percibidos o devengados du-rante el matrimonio, procedente de los bienes comunes o de los pecu-liares de cada uno de los cónyuges.’
“ ‘Artículo 1322. — Se reputan gananciales todos los bienes del matrimonio, mientras no se pruebe que pertenecen privativamente al marido o a la mujer.’
“Por tanto, como esta obligación, propiedad o derecho de acción surgió después del matrimonio y no es un bien propio de ninguno de los cónyuges, es necesariamente una propiedad ganancial. Estas consideraciones están sostenidas por- las autoridades que han sido to-madas de los Estados donde existe la sociedad de gananciales. ‘McKay on Community Property,'" secciones 180-181, donde se citan casos de Texas, "Washington, California, Idaho y asimismo algunos de los antiguos de Louisiana resueltos antes de haberse verificado ningún cambio en la ley estatutoria de ese Estado. El reciente caso de Moody v. Southern Pacific Company, 167 Cal. 786, 141 Pac. 388, es igualmente pertinente.
“Como de acuerdo con los artículos 159, 161 y 1327 del Código Civil el marido es el representante legal de la sociedad conyugal, el derecho de acción por una obligación o propiedad de la comunidad pertenece a él. Sabemos, desde luego, que el artículo 62 del Código de Enjuiciamiento Civil prescribe que todas las personas que tuvie-ren interés en el asunto objeto de la acción podrán asociarse y la es-posa puede ser parte propia (proper party) en una acción por da-*65ños y perjuicios, pero no es ella la parte principal o necesaria en la acción. Puede dudarse, en beneficio de la simplicidad, si debe ella .ser asociada bajo cualquier concepto.
“Según aparece del caso de Moody v. Southern Pacific Co., 141 Pac. 388, supra, en una acción por daños personales la esposa en California se asociaba como parte necesaria porque las cortes se sintie-ron allí obligadas a observar la regla de la Ley Común, pero no te-nemos necesidad de adoptar aquí esa práctica. En ese mismo caso la corte encuentra poca lógica en considerar a la esposa como parte necesaria, pero se sintió obligada por los precedentes. Bajo la prác-tica de California, como indica McKay, supra, sección 184, un ac-cidente ocasionado a la esposa dió lugar a dos causas de acción, una al marido solo por la pérdida de su compañía y servicios y por su curación y otra al marido asociado a la esposa por los daños perso-nales. No es necesaria tal distinción en Puerto Rico pues todos es-tos incidentes pertenecen a la comunidad.”
Como puede verse la cuestión fue debidamente conside-rada y bastaría la cita del caso en que lo fué, para resol-verla, pero se ba insistido tanto por la parte apelante, que nos sentimos obligados a ahondar un poco más en su es-tudio.
Hemos examinado los grandes comentaristas españoles Manresa y Scaevola y nada en concreto dicen sobre la exacta cuestión envuelta. Es algo que parece verdaderamente raro ya que el régimen de gananciales es en España tradicional.. El Fuero Juzgo lo estableció ordenando que las ganancias se repartieran entre los cónyuges en proporción al capital aportado por cada uno. El Fuero Real completado por las Leyes del Estilo dispuso que toda cosa que el marido y la mujer ganaren de consuno, sa partiere entre ellos con igual-dad. La Novísima Recopilación desarrolló más ampliamente el sistema, y el Código Civil dedicó un capítulo entero a re-gularlo. Y sin embargó bay que reconocer que el caso de las indemnizaciones por daños a la persona no quedó especí-ficamente resuelto. Para comprenderlo dentro de las reglas establecidas, es, pues, necesaria la interpretación judicial.
Glosando Manresa el artículo 1396 del Código Civil anti-guo similar al 1314 del Revisado tal como quedó enmendado *66en 1903, Comp. Sec. 4420, divide los bienes privativos en dos grupos, a saber: los que pertenecen de un modo inme-diato y directo a cada uno de los esposos y los que les co-rresponden en virtud de subrogación o sustitución. En el primer grupo comprende los bienes aportados al matrimo-nio por el esposo o la esposa y los adquiridos por cada uno de los cónyuges durante el matrimonio por título lucrativo, esto es, “en virtud de herencia, legado o donación,” y en el segundo los adquiridos por permuta con otros privativos, los adquiridos en virtud de derechos de retracto pertene-ciente a uno solo de los cónyuges y los comprados con dinero exclusivo de la mujer o del marido.
No hay lugar a inferencias. La regla es fija y se cir-cunscribió aún más por el legislador puertorriqueño al en-mendar el precepto en 1903. Originalmente el número se-gundo del artículo 1314 del Código Civil Revisado era igual al número segundo del artículo 1396 del Código Civil anti-guo y decía: “29. Los que adquiera, durante él, a título lu-crativo.” La enmienda de .1903 consistió en agregarle las siguientes palabras: “sea por donación, legado o herencia,” convirtiendo así en ley lo resuelto por los tribunales y lo opinado por los comentaristas.
Y glosando el mismo autor el artículo 1401 del Código Civil antiguo, igual al 1316 del Revisado, que define los bie-nes gananciales, clasifica éstos también en dos grupos, a saber: bienes gananciales directos y bienes gananciales por sustitución o subrogación. Su estudio es amplio y minucioso y llega un momento, cuando se le presenta el caso de las minas y el de los tesoros, en que se ve obligado a salirse de la letra del precepto legal y a usar del razonamiento para clasificar dichos bienes.
A continuación citamos lo que dice con respecto a los te-soros que, a nuestro juicio, apoya en cierto modo el criterio adoptado por esta corte en el caso de Vázquez v. Valdés, supra. Es así:
*67“También ofrece alguna dificultad decidir si los tesoros, descu-biertos durante el matrimonio, en la parte perteneciente al inventor, deben o no considerarse bienes gananciales.
“Desde luego, cuando el tesoro no se descubre por casualidad, sino a fuerza de trabajos realizados de acuerdo o con consentimiento del propietario del terreno, no cabe duda de que debe considerarse eomo ganancial.
“Mas si el tesoro se descubre casualmente, es un don de la for-tuna, una ganancia casual, impensada. No cabe en ninguno de los números del artículo 1401, porque ni es fruto, aunque se encuentre en terreno de alguno de los cónyuges, ni es producto del trabajo o la industria, ni es adquisición a título oneroso con fondos del caudal común.
“El tesoro es, desde luego, adquisición a título lucrativo, porque no exige equivalente alguno por parte del descubridor.
“Sin embargo, no consideramos la más acertada esta solución. Aunque el tesoro sea una adquisición gratuita porque no exige equi-valente alguno, no puede equipararse al título lucrativo, base de ad-quisición privativa de los cónyuges. En estas adquisiciones hay una persona transmitente, llámese donante,o testador, que designa y de-termina la persona del adquirente, presumiéndose con lógica su vo-luntad de que el donatario, legatario o heredero, no comparta los bienes con otras personas distintas, aunque se trate de un cónyuge. La ley y los mismos testadores y donantes tienden siempre a con-servar los bienes en la familia, a impedir que pasen a familias extra-ñas, y este fin quedaría frustrado con harta facilidad y frecuencia, si los bienes donados o legados se considerasen gananciales. Hay, 'pues, en cuanto a esas adquisiciones, una base y una razón para de-cidir.
“Nada de eso ocurre respecto a los tesoros descubiertos por ca-sualidad. La suerte designa la persona del adquirente, y no se pre-tende la conservación de los bienes en una determinada familia, ni por la ley, ni por la voluntad del dueño que es desconocido. Se trata de un don de la fortuna, de un hecho fortuito, eomo el resul-tado del juego o de la lotería; se trata de una ganancia casual ob-tenida durante el matrimonio, y lógico es que no se prive de ella a una sociedad que precisamente tiene por objeto la comunicación de lás ganancias. Por esto juzgamos que debe considerarse la mitad del tesoro adjudicada por la ley al inventor, ganancial, y estimarse el caso comprendido en el art. 1406, que se refiere al juego y a las *68ganancias obtenidas por oiras causas que eximan de restitución.” 9 Manresa, Comentarios al Código Civil, páginas 578 a 580.
Las partes no citan sentencia alguna del Tribunal Supremo de España aplicable. Tampoco la bemos podido en-contrar nosotros en el examen que bemos practicado.
La jurisprudencia filipina que en otras ocasiones nos ha proporcionado su valiosa ayuda, guarda silencio sobre el particular, en lo que de ella conocemos. No así la de los estados del continente en que existe el régimen legal de ga-nanciales. G-eorge McKay, del Colegio de Abogados de Seattle, Estado de Washington, ba escrito un libro completo so-bre la materia, titulado “A Commentary on the Law of Community Property for Arizona, California, Idaho, Louisiana, Nevada, New Mexico, Texas and Washington.” A él perte-necen los pasajes que a continuación transcribimos:
“El sistema de la sociedad de gananciales tal como se encuentra en los estados y territorios de la Unión ‘Americana es de origen es-pañol. En California, Luisiana y Texas el sistema fué establecido por los españoles y ba sido continuado mediante códigos y estatu-tos, aunque con algunas modificaciones. En Nuevo México el sis-tema español con ligeras modificaciones prevaleció hasta el 1901. Nevada y Arizona, aunque un tiempo ’ fueron territorio español, nunca tuvieron un número bastante de colonizadores para estable-cer el derecho español, y en ellos el sistema es de origen estatutorio. En Idaho y Washington el sistema es exótico. Página 37.
* # # # * # *
1 ‘ Comenzando con la comunidad típica del derecho español y mi-diendo todas las demás por ella no la encontramos totalmente exis-tente al presente -en ninguno de los estados o territorios de los Es-tados Unidos.
“En New Mexico la ley española referente a qué constituía el fondo común de bienes gananciales subsistió sin cambio hasta marzo 20, 1901.
“En Texas se le han hecho pocos cambios. El así llamado ‘au-mento’ de los bienes privativos tiene ahora el carácter de un bien privativo, y las donaciones al marido y la mujer son privativas, cada esposo reteniendo como un derecho privado su participación en la donación. Fuera de estos dos cambios el fondo común tal como está definido en la ley española no ha sufrido alteración.
*69“Bn Idaho las desviaciones de la comunidad típica son dos, a saber: Primera, las donaciones al marido y la mujer son bienes pri-vativos, y segunda, la mujer recibe, como bienes privativos, las ren-tas, frutos y productos de sus bienes privativos si el contrato de venta en su favor así lo dispone.
“Bn Louisiana las desviaciones de la comunidad típica del de-recho español son dos: Primera, la mujer puede recibir como bie-nes parafernales los frutos y productos de sus bienes parafernales si los retiene bajo su sola administración; esto representa una fuente menos de ingreso al fondo común. Segunda, el fondo común es au-mentado con los bienes adquiridos mediante permuta por dinero o bienes privativos que estén bajo la administración del marido; pero las deudas atribuibles al fondo común son aumentadas por razón de la permuta.
“Bn Arizona, California, Nevada y Washington, existen dos des-viaciones de la comunidad típica: Primera, las rentas, productos y beneficios de los bienes privativos son privativos; y segunda, los bienes donados a marido y mujer son privativos.” Páginas 234 a 236.
Guando el comentarista se refiere a la comunidad típica, cidro es que lo Race a la antigua ley española. En España misma ha habido variación. El Código Civil contiene todo lo que está vigente sobre el particular. En Puerto Rico, excepción hecha de la enmienda al artículo 1314 que en rea-lidad no introduce innovación alguna y la relativa a que el marido no puede donar, enajenar u obligar a título oneroso los bienes inmuebles de la sociedad sin el consentimiento expreso de la mujer, los preceptos reguladores de la socie-dad de gananciales son los mismos que estaban vigentes al efectuarse el cambio de soberanía.
Continuamos copiando del autor citado:
‘ ‘ El derecho de acción por daños es una propiedad, no sólo en la ley de la sociedad de gananciales sino también en un sentido general. En principio parecería que para determinar si ese derecho a recobrar es privativo o ganancial habría que tener en mienta la na-turaleza del derecho infringido al causarse el daño. El derecho a recobrar por daños a los bienes privativos de uno de los cónyuges está concedido por la ley como recompensa por la disminución en valor de la propiedad donde se cometió el daño. El derecho a reco-
*70b'rar es el método de reparación empleado por la ley; si al deman-dado se le obligara específicamente a deshacer el daño no es de su* poner que surgiera cuestión alguna de que la reparación específica-mente hecha era un bien privativo; sería mera reparación a su anterior estado. La concesión de daños es un método imperfecto de^ llegar al mismo resultado. En principio, por lo tanto, una causa de acción por la violación de un derecho privativo es también privativa.
“Una causa de acción por daños a la persona, reputación o cré-dito de uno de los cónyuges pertenece a la comunidad; es una pro-piedad que no ha sido adquirida por ninguno de los medios de ad-quirir bienes privativos y es, por lo tanto, ganancial por la fuerza de la ley escrita.” Páginas 247 y 248.
“Bajo la ley de la sociedad de gananciales un daño a cualquiera de los cónyuges crea una sola e indivisible causa de acción que per-tenece al marido como soberano y administrador de la sociedad con-yugal. En tal pleito él puede recobrar toda la indemnización con-cedida por la ley por razón del daño, no sólo la concedida a él en el derecho común sino también la que pudiera recobrarse en nombre de la mujer y en el suyo como demandantes.
“En California, aunque una causa de acción por un daño pensó-nal a cualquiera de los esposos está al presente considerada como bien ganancial, existió una vez una peculiar modificación de la re-gla general y probablemente aún existe cuando la mujer es quien recibe el daño y se pide indemnización por su sufrimiento personal y daño físico: La mujer debe ir unida al marido como parte de-mandante. Algunos de los casos más antiguos aparentemente re-suelve que el daño a la mujer crea dos causas de acción, una en su favor por el daño mismo y la otra en favor del marido por la pér-dida de su compañía y servicios y por el costo de su curación. Ge-neralmente, bajo la ley de la sociedad de gananciales, un daño a la mujer crea una sola e indivisible causa de acción, la cual es en favor del marido.
* # # =* * * #
“En McFadden vs. Santa Ana, etc., St. R. Co., supra, la corte resolvió que una causa de acción por el sufrimiento personal y daño físico de la mujer era ganancial pero la corte no fue tan lejos hasta sostener que el marido sólo podía demandar. Sostuvo que la esposa sola no podía. La doctrina de este caso fue aprobada en Neale v. Depot. R. Co., supra.
“Martin vs. Southern Pacific Co., supra, es el último caso sur-gido en California. La acción fué entablada a nombre del marido *71solo solicitando indemnización por un daño a su mujer. La cuestión principal debatida en la Corte Suprema se refería al derecho a in-demnización por pérdida de servicios, que en el derecho común él hubiera podido obtener sin incluir a su mujer como demandante. De modo que el caso no puede tomarse como autoridad para soste-ner el derecho del marido a recobrar en su nombre toda indemniza-ción por razón del daño, como existe en los demás estados donde hay la sociedad de gananciales. El lenguaje de la corte, sin embargo, parece indicar una tendencia hacia la regla general y a abandonar la antigua regla de California. La corte dijo: ‘Esta es una acción para obtener indemnización por daños sufridos por el demandante por razón de lesiones recibidas por su mujer mientras viajaba comn pasajera en uno de los trenes de la demandada. Se alega en la de-manda que por razón de la negligencia de la demandada las lesiones, recibidas por la mujer del demandante eran permanentes y la inca: pacitaban absolutamente para hacer su trabajo acostumbrado y des-empeñar sus deberes, y que como consecuencia de ello él ha estado y seguirá estando por el resto de la vida de ella privado de sus servi-cios y obligado a suministrarle asistencia médica y cuidados. Se dictó sentencia a favor del demandante, contra la cual ha apelado la demandada. El fundamento principal aducido por la demandada en apoyo de su ápelación es que el demandante no tiene derecho a obtener indemnización por la pérdida de los servicios de su mujer; que la relación que en el derecho común existía entre el marido y la mujer, dentro de la cual la mujer era en realidad la criada del ma-rido, no prevalece en este estado; que el código no da al marido derecho a los servicios de la mujer, y que por tanto, no puede esta-blecer acción por haber sido privado de ellos. Se demostró en el juicio que antes de recibir las lesiones ella hacía el trabajo de la casa sin ayuda alguna y que desde entonces nó ha podido hacer nin-guna parte del mismo, y que el demandante se ha visto obligado á emplear una persona para hacerlo. El derecho del demandante a establecer la acción no depende del derecho del marido a obligar á la mujer a prestarle tales servicios, ni de la existencia de obligación alguna por parte de ella de prestarlos, fuera de la obligación con-traída de mantenerse mutuamente. Código Civil, artículo 155. La acción se establece para obtener indemnización por daños sufridos, debido al acto torticero de la demandada, por razón del cual el de-mandante ha sido privado de sus servicios y obligado a gastar dinero como consecuencia de ello. Los servicios de la mujer'son parte de la capacidad productora de la sociedad conyugal, y los beneficios recibidos por razón de sus servicios constituyen un bie'n ganancial *72tanto como los beneficios recibidos por los servicios del marido. Si el daño hubiera sido recibido por el marido no se alegaría que él no puede obtener indemnización por la pérdida de su capacidad pro-ductora. En ambos casos los beneficios son un bien ganancial, y cualquier acto debido al cual el marido o la mujer queda privado de la capacidad de prestar servicios disminuye la capacidad para acu-mular bienes gananciales. Si los servicios domésticos voluntaria-mente prestados por la mujer hacían innecesario el empleo de otras personas, el montante de los bienes gananciales era acrecentado en proporción a la suma requerida para emplear tales personas; y al privar al demandante de sus servicios los bienes gananciales sufrie-ron un daño correspondiente. El marido, como jefe de la comuni-dad, tiene derecho a establecer acciones por daños a la propiedad sufridos por la sociedad de gananciales, y la actuación de la corte al admitir esta prueba fué correcta, así como lo fué su instrucción al jurado en el sentido de que el demandante tenía derecho a indem-nización por los gastos incurridos por él por el necesario empleo de sirvientes para realizar los servicios ordinarios de la mujer. Tell vs. Gibson, 66 Cal. 247, 5 Pac. 223; Redfield vs. Railway Co., 112 Cal. 220, 43 Pac. 1117.’ ” Páginas 250 y nota número 2.
Corpus Juris resume la jurisprudencia así:
“Bajo los estatutos que clasifican los bienes gananciales como to-das las adquisiciones hechas durante el matrimonio, que no sean las específicamente designadas como bienes privativos, se ha resuelto muy generalmente que la indemnización por daños a cualquiera de los cónyuges entra a formar parte de los gananciales. Más especí-ficamente tal indemnización ha sido clasificada como un bien ganan-cial por representar el valor de la capacidad productora del cón-yuge lesionado. La regla se aplica a reclamaciones por indemniza-ción por daños personales lo mismo que a la indemnización después de recibida. Y no es afectada por el hecho de que las personas vi-van separadas, por convenio, al tiempo del daño. La regla com-prende no sólo la indemnización por daños a la persona sino tam-bién la indemnización por daños a la reputación, individual o comer-cial, la indemnización por persecución o arresto malicioso o falsa prisión, y la indemnización por sufrimiento físico o moral del cón-yuge lesionado. La indemnización devengada después del falleci-miento de uno de los cónyuges no entra en los gananciales, los que incluyen sin embargo la indemnización por muerte de uno de ellos. Se ha resuelto que una reclamación por sufrimiento moral causado *73por la omisión de entregar nn telegrama a uno de los cónyuges anun-ciando la muerte de otro no es parte de los bienes gananciales.
"La indemnización por daños personales al marido cae dentro de los gananciales.
*‘A falta de disposición estatutoria en contrario, la indemniza-ción por daños personales a la mujer cae dentro de los gananciales. Cuando el estatuto expresamente así lo dispone, tal indemnización desde luego, pertenece al caudal privativo de la mujer, y la única cuestión que puede surgir es quién puede o debe demandar por ella.
"Las indemnizaciones que la sociedad de gananciales puede re-cobrar son: (1) Por daño directo a la mujer incluyendo su dolor y sufrimiento y sus- sentimientos heridos; (2) por el costo de enfer-meras, atención médica, y medicinas para ella; y (3) por pérdida de los servicios de la mujer; pero hay autoridades en contrario en cuanto a la última clasificación.” 31 C. J. 25-26.
Las notas al texto de Corpus Juris contiene la cita de mu-chos casos. Nos limitaremos a transcribir algunos párrafos de una opinión muy interesante y completa emitida en uno de ellos, el de Esell v. Dodson, 60 Texas 331. Dicen así:
"El derecho a demandar por daños torticeros es una cosa en ac-ción, y una propiedad dentro del significado legal de esa palabra. 2 Bishop on Married Women, sec. 271; C., B. & Q. R. R. Co. v. Dunn, 52 Ill. 260.
3= * $ # # * ■ #
"Nuestro estatuto prescribe quiénes serán partes demandantes en pleitos para recobrar los bienes privativos de la mujer; y si el de-recho a demandar por lesiones a la mujer, causadas por acometi-miento y agresión cometido contra su persona, fuera por- nuestras leyes un bien privativo suyo, como en el derecho común, las partes demandantes propias serían, bajo el estatuto, el marido y la mujer conjuntamente, y si aquél sé negaba a unirse entonces la mujer po-dría demandar sola.
"Pero de los bienes que una mujer pueda adquirir durante el .matrimonio ninguno es un bien privativo suyo excepto los derivados de donación, legado o herencia; siendo bienes gananciales todos los adquiridos en cualquier otra forma.
"Desde luego la propiedad derivada por razón de una transgre-sión cometida contra su persona no cae bajo ninguna de las clasifi-caciones de donación, legado o herencia, y necesariamente forma parte de las ganancias de la sociedad conyugal.”
*74No hay duda alguna de que la jurisprudencia de los esta-dos del continente en que en una forma o en otra existe la sociedad de gananciales, sostiene la decisión de esta Corte Suprema en el caso de Vázquez v. Valdés, supra. Para va-riar la regia, como se varió en Louisiana, es necesaria la ac-ción legislativa.
Podría decirse que en dichos estados la ley especifica cuáles son los bienes privativos y determina que son ganan-ciales todos los demás y que en Puerto Rico el legislador fue específico en ambos casos y no estando comprendidas las in-demnizaciones por daños a la persona en ninguno de ellos, debe resolverse que es privativa.
Dejando a un lado la cuestión del concepto que en sí misma merece la indemnización, sostenemos que no es sólo-el artículo 1316 del Código Civil que expresamente deter-mina cuáles son los bienes gananciales, el que hay que con-siderar para juzgar de la intención del legislador, sino el 1321 que prescribe que “las ganancias obtenidas por el ma-rido o la mujer en el juego, o las procedentes de otras cau-sas que eximan de la restitución, pertenecerán a la sociedad de gananciales,” (las itálicas nuestras), y el 1322 que dis-pone que “se reputan gananciales todos los bienes del ma-trimonio, mientras no se pruebe que pertenecen privativa-mente al marido o a la mujer.” Y como no es posible pro-bar que ‘la indemnización que se obtiene por un daño perso - nal, causado a cualquiera de los cónyuges durante el matri-monio es un bien aportado al contraerse el matrimonio, ni adquirido por donación, legado o herencia, ni a virtud de retracto o permuta de otros bienes privativos, ni fue com-prado con dinero exclusivo de la mujer o el marido, (art. 1314 del Código Civil), no sólo debe reputarse ganancial, si que no puede ser otra cosa que ganancial finalmente.
De acuerdo, pues,- con la ley escrita interpretada racio-nalmente, es también en Puerto Rico un bien ganancial, como sostiene McKay que lo es en los estados continentales que *75cita, una cansa de acción por daños a la persona, reputación o crédito de' nno de los cónyuges. En el caso de Porto Rico Railway, Light & Power Co. v. Coynet, 3 F. (2d) 21, la Corte de'Circuito de Apelaciones del Primer Circuito, por medio del Juez Johnson, dijo: “En Puerto Rico el derecho de acción por un daño a la esposa, recibido durante el matri-monio, es propiedad ganancial.”
Habiendo llegado a la anterior conclusión, veamos ahora qué alcance tiene el haberse consignado en la demanda que la demandante está separada del esposo por abandono del mismo.
Ello envuelve la interpretación del artículo 54 del Có-digo de Enjuiciamiento Civil que dice:
“Art. 54. — Cuando una mujer casada es parte en un litigio, ne-cesita del concurso de su marido, excepto.-
“1. Cuando la acción ejercitada concierna a sus bienes propios, o a su derecho o pretensión a la propiedad de homestead, podrá de-mandar o ser demandada por sí sola.
“2. Cuando la acción sea entre ella y su marido, podrá deman-dar o ser demandada sola.
“3. Cuando esté viviendo separada o alejada de su marido, a causa de haber sido abandonada por éste, podrá demandar o ser de-mandada sola.” Comp. seo. 5038, página 850.
Sostiene la parte apelada que el anterior artículo fué in-terpretado por esta corte en el citado caso de Vazques v. Valdés en sentido contrario a la contención de la apelante. Así es en efecto. Allí se dijo: “Sin detenernos a investi-gar en qué ocasiones es posible que el marido tenga que aso-ciarse a la esposa, resulta claro que este artículo no tiene aplicación alguna a una acción perteneciente a la comuni-dad.” El elemento separación por abandono del marido no estaba envuelto en el caso de Vázquez v. Valdés. Marido y mujer estaban unidos y la mente de la corte no estuvo fija en el alcance y efectos del número tercero del artíbulo 54, de origen y espíritu genuinamente americanos.
*76Pomeroy en sn libro titulado “Code Remedies/7 pág. 233, de la cuarta edición, dice:
“El abandono por el marido de su mujer y la familia no au-menta los poderes y facultades de ella en relación con el estableci-miento y sostenimiento de acciones judiciales a menos que el esta-tuto expresamente provea para tal emergencia. De modo que, des-pués de ese abandono, la mujer no puede mantener una acción a nombre propio para anular un traspaso de tierras que se alega fue-ron obtenidas de él mediante fraude. En varios estados, sin embargo, los códigos contienen disposiciones expresas que en caso de abandono por el marido permiten a la mujer demandar y defenderse en aquellas acciones en que él lo hubiera podido hacer.”
La nota que aparece al pie del texto, expresa:
“Véase la sección 152, supra; Andrews v. Runyon, 65 Cal. 629; Baldwin v. Second Street Cable Ry. Co., 77 Cal. 390; Tobin v. Galvin, 49 Cal. 34 (el estatuto no es aplicable cuando la mujer está sólo temporalmente separada del marido). (Brown v. Brown (1887, 121 N. C. 8, 27 S. E. 998; Bajo la constitución y el artículo 1832 del código, que dispone que toda mujer cuyo marido la abandonare será considerada una libre traficante, una mujer abandonada por su marido puede sostener a nombre propio una acción por daños contra un tercero.)"
Y el párrafo 152 es como sigue:
“Hay dos clases generales de disposición estatutoria que pueden encontrarse en la mayoría de los códigos. Los de la primera clase suprimen la necesidad de incluir al marido y a la mujer como par-tes cuando tal inclusión no sería necesaria aparte de la relación conyugal. El estatuto de Kansas es un ejemplo de esta clase, y dice como sigue: ‘ Una mujer casada puede demandar y ser deman-dada en la misma forma que si no fuera casada.7 Los estatutos de Oklahoma y Utah son idénticos a éste y los de Colorado, Montana y Nebraska tienen sólo una pequeña diferencia. Sustancialmente la misma disposición, pero expresada en forma distinta, se encuentra en Iowa, Minnesota, North Dakota, Ohio, South Dakota y Wyoming. El estatuto de Missouri permite a una mujer casada demandar ‘in-cluyendo o no incluyendo a su marido7 en la misma forma que si Hiera soltera. El estatuto de New York también cae dentro de este *77grupo, pero además de la disposición general permitiendo a una mujer casada demandar o defenderse ‘sola o conjuntamente con otras partes como si fuera soltera’ especifica ciertos casos en que el ma-rido no será hecho parte. La segunda clase de casos exigen que el marido y la mujer sean incluidos excepto en ciertos casos enumera-dos. El estatuto de Indiana es un buen ejemplo de esta forma. Dice como sigue: ‘Una mujer casada puede demandar sola: Pri-mero, — Cuando la acción concierne a sus bienes privativos. Se-gundo, — Cuando la acción es entre ella y su marido; pero en nin-gún caso se le exigirá demandar o defenderse por medio de tutor o amigo próximo excepto cuando sea menor de veintiún años.’ Este ■.estatuto se encuentra sustancialmente en igual forma en Arizona, Arkansas, Nevada, North. Carolina, Oregon, South Carolina y Wisconsin. En California hay una tercera clase de excepciones, o sea, cuando el marido ha abandonado a la mujer o cuando existe un con-venio escrito entre ambos. Idaho ha adoptado el estatuto de California, y Washington tiene un estatuto muy semejante a éste. Los estatutos de Connecticut, Georgia y Kentucky son peculiares y no caen en ninguno de estos grupos.”
Siendo nuestro estatuto similar en el punto en controver-sia al que regía en California, a la jurisprudencia de dicho estado mientras estuvo en vigor dicho estatuto, debemos acu-dir para interpretarlo y aplicarlo.
En el caso de Baldwin v. Second St. Cable Ry. Co., 77 Cal. 390, se decidió que “una mujer casada que vive sepa-rada de su esposo por razón del abandono de éste, puede de-mandar sola para recobrar por injurias personales.” A igual conclusión se llegó en el caso de Muller v. Hale, 138 Cal. 163.
Insiste la parte apelada en que la jurisprudencia de California no es aplicable porque en California existe un pre-cepto de ley — el artículo 169 del Código Civil — que prescribe que el dinero ganado y acumulado por la esposa y sus me-nores hijos que vivan con ella o estén bajo su custodia, mien-tras ella viva separada de su esposo, es propiedad privativa de la esposa. Es decir, que el argumento de la parte ape-lada se basa en que a virtud de tal precepto, en California, *78una cansa de acción por injurias personales a la esposa cuando ésta vive separada del esposo es propiedad privativa de la esposa y por ello es que puede reclamarla por sí sola.
Tal razonamiento no está bien fundado a nuestro juicio.
Consultando la obra Kerr’s Cyclopedic Codes of California, 1920, se verá en las notas al dicbo artículo 169 que no obstante estar vigente desde 1872, no se ba dictado decisión alguna que comprenda dentro de sus términos una causa de acción por injurias personales a la esposa. Y donde puede verse claro que la ratio dicidendi de los casos de California que reconocen a la mujer separada del esposo por abandono de éste el derecho a demandar sola no fué el artículo 169 del Código Civil y sí el precepto de la ley adjetiva que la auto-rizó a demandar sola en tal caso, específico, es en la opinión emitida en el caso de Lamb v. Harraugh, 105 Cal. 680, en la que se sostiene que una acción por injurias personales a la esposa es propiedad perteneciente a la comunidad y que la esposa que entabló el pleito sola no pudo hacerlo no obs-tante alegar que estaba separada del esposo, por no haber alegado también que la separación se debía al abandono del esposo y por tanto por no haber demostrado que estaba comprendida dentro de la excepción especificada en la sec-ción 370 del Código de Enjuiciamiento Civil.
Habiendo en consideración todo lo expuesto, opinamos fi nalmente que de acuerdo con la excepción establecida en el número 3 del artículo 54 del Código de Enjuiciamiento Civil vigente en esta Isla, la demandante habiendo alegado como alegó en su demanda que vive separada de su marido por abandono de éste por varios años, puede demandar por sí sola no obstante el carácter ganancial de la acción ejerci-tada.
Por virtud de todo lo expuesto debe revocarse la sen-tencia apelada y el caso devolverse a la corte de su origen para ulteriores procedimientos no inconsistentes con esta opinión.